                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION



SUMMER A. HORNBAKER                                                   PLAINTIFF


v.                           NO. 1:18-cv-00059 PSH


NANCY A. BERRYHILL, Acting Commissioner                            DEFENDANT
of the Social Security Administration



                                    JUDGMENT


      Pursuant to the Memorandum Opinion and Order entered this day, judgment is

entered for plaintiff Summer A. Hornbaker.

      IT IS SO ORDERED this 8th day of August, 2019.




                                      ________________________________________
                                           UNITED STATES MAGISTRATE JUDGE
